    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 1 of 25 PageID #: 59



                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JASON WEBB,

              Plaintiff,

       v.                                           Civil Action No. 2:19-CV-447
                                                    (Hon. John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of Schools,
In his individual capacity and official capacity; and
JAN BARTH, Assistant State Superintendent of Schools,
In her individual capacity and official capacity,

              Defendants.

                           ANSWER OF DEFENDANT JAN BARTH
                              TO PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Jan Barth, by and through her counsel, Jan L. Fox, Mark C.

Dean, and the law firm of Steptoe & Johnson, PLLC, and responds to Plaintiffs’ Complaint as

follows:

                                      FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                     SECOND DEFENSE

In specific response to the allegations contained in the Complaint, Defendant United states as

follows:

                                         Introduction

       1.     Paragraph 1 of the Complaint is a statement of Plaintiff’s case to which no

response is required. To the extent a response is deemed necessary, Defendant Barth denies the

allegations contained in Paragraph 1 of the Complaint and demands strict proof thereof.

       2.     Paragraph 2 of the Complaint is a statement of Plaintiff’s case to which no

                                               1
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 2 of 25 PageID #: 60



response is required. To the extent a response is deemed necessary, Defendant Barth is without

information sufficient to form a belief as to the truth or falsity of the allegations contained in

Paragraph 2 of the Complaint, and therefore denies same and demands strict proof thereof.

       3.      Paragraph 3 of the Complaint constitutes a legal conclusion to which no response

is required.   To the extent a response is deemed necessary, Defendant Barth denies the

allegations contained in Paragraph 3 of the Complaint and demands strict proof thereof.

       4.      Paragraph 4 of the Complaint is a statement of Plaintiff’s case to which no

response is required. To the extent a response is deemed necessary, Defendant Barth denies the

allegations contained in Paragraph 4 of the Complaint and demands strict proof thereof.

                                             Parties

       5.      Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 5 of the Complaint.

       6.      Defendant Barth denies the allegations contained in Paragraph 6 of the Complaint,

but admits upon information and belief that Defendant Steven L. Paine was appointed as State

Superintendent of Schools in March 2017.

       7.      Defendant Barth denies the allegations contained in Paragraph 7 of the Complaint,

but admits that she assumed the position of Assistant Superintendent in the Division of Teaching

& Learning on July 1, 2018.

                                    Jurisdiction and Venue

       8.      Paragraph 8 of the Complaint sets forth Plaintiff’s jurisdictional allegations,

which constitute legal conclusions to which no response is required. To the extent a response is

deemed necessary, Defendant Barth admits that jurisdiction is proper in this Court.

       9.      Paragraph 9 of the Complaint sets forth Plaintiff’s jurisdictional allegations,



                                                2
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 3 of 25 PageID #: 61



which constitute legal conclusions to which no response is required. To the extent a response is

deemed necessary, Defendant Barth admits that venue is proper in this Court.

                                               Facts

         10.   Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 10 of the Complaint.

         11.   Defendant Barth denies the allegations contained in Paragraph 11 of the

Complaint, but admits that the ACT is a college entrance exam taken by some West Virginia

students.

         12.   Defendant Barth denies the allegations contained in Paragraph 12 of the

Complaint.

         13.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 13, but admits that the transcript of the 2017

State of the State Address is public record and speaks for itself.

         14.   Defendant Barth denies the allegations contained in Paragraph 14 of the

Complaint, but admits that the SAT is a college entrance exam administered by the College

Board.

         15.   Defendant Barth denies the allegations contained in Paragraph 15 of the

Complaint, but admits that the ACT and SAT are both standardized college entrance exams.

         16.   Defendant Barth denies the allegations contained in Paragraph 16 of the

Complaint, but admits that “ACT Aspire” is a standardized exam product. Defendant Barth

further admits upon information and belief that ACT submitted a bid for the ACT Aspire to be

used statewide as West Virginia’s standardized exam for grades three through eight, but the bid

was not chosen.

                                                  3
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 4 of 25 PageID #: 62



       17.    Defendant Barth denies the allegations contained in Paragraph 17 of the

Complaint, but admits upon information and belief that membership makeup of the WVBOE

changed multiple times between January 2017 and November 2017.

       18.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 18 of the Complaint, as she was not employed

by WVDE on February 16, 2017, but admits that minutes of the February 16, 2017 meeting of

the West Virginia Board of Education are public record, and speak for themselves.

       19.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 19 of the Complaint, as she was not employed

by WVDE during the 2017 Legislative Session, and therefore denies same and demands strict

proof thereof, but admits that introduced bills and committee substitutes therefor are typically

archived as public record and speak for themselves.

       20.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 20 of the Complaint, and therefore denies

same and demands strict proof thereof.

       21.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 21 of the Complaint, and therefore denies

same and demands strict proof thereof.

       22.    Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 22 of the Complaint.

       23.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 23 of the Complaint, as she was not employed


                                               4
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 5 of 25 PageID #: 63



by WVDE during the 2017 Legislative Session, and therefore denies same and demands strict

proof thereof.

       24.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 24 of the Complaint, as she was not employed

by WVDE during the 2017 Legislative Session, and therefore denies same and demands strict

proof thereof, but admits that the results of floor votes on bills are typically archived as public

record and speak for themselves.

       25.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 25 of the Complaint, as she was not employed

by WVDE during the 2017 Legislative Session, nor is she familiar with Plaintiff’s state of mind

at the time, and therefore denies same and demands strict proof thereof.

       26.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 26 of the Complaint, and therefore denies

same and demands strict proof thereof.

       27.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 27 of the Complaint, and therefore denies

same and demands strict proof thereof.

       28.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 28 of the Complaint, and therefore denies

same and demands strict proof thereof.

       29.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 29 of the Complaint, and therefore denies


                                                 5
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 6 of 25 PageID #: 64



same and demands strict proof thereof.

       30.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 30 of the Complaint, and therefore denies

same and demands strict proof thereof.

       31.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 31 of the Complaint, and therefore denies

same and demands strict proof thereof.

       32.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 32 of the Complaint, and therefore denies

same and demands strict proof thereof.

       33.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 33 of the Complaint, and therefore denies

same and demands strict proof thereof.

       34.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 34 of the Complaint, and therefore denies

same and demands strict proof thereof.

       35.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 35 of the Complaint, and therefore denies

same and demands strict proof thereof.

       36.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 36 of the Complaint, and therefore denies

same and demands strict proof thereof.

                                              6
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 7 of 25 PageID #: 65



       37.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 37 of the Complaint, and therefore denies

same and demands strict proof thereof.

       38.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 38 of the Complaint, and therefore denies

same and demands strict proof thereof.

       39.       Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 39 of the Complaint.

       40.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 40 of the Complaint, as she was not employed

by WVDE during the 2017 Legislative Session, and therefore denies same and demands strict

proof thereof.

       41.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 41 of the Complaint, as she was not employed

by WVDE during the 2017 Legislative Session, but admits upon information and belief that the

House of Delegates passed H.B. 2711 on or about March 28, 2017, and that the text of bills

(including committee substitutes) are public record and speak for themselves.

       42.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 42 of the Complaint, and therefore denies

same and demands strict proof thereof.

       43.       Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 43 of the Complaint, as she was not employed


                                                 7
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 8 of 25 PageID #: 66



by WVDE during the 2017 Legislative Session, but admits that the agendas and minutes of

legislative committees are typically archived as public record and speak for themselves.

       44.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 44 of the Complaint, and therefore denies

same and demands strict proof thereof.

       45.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 45 of the Complaint, and therefore denies

same and demands strict proof thereof.

       46.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 46 of the Complaint, and therefore denies

same and demands strict proof thereof.

       47.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 47 of the Complaint, and therefore denies

same and demands strict proof thereof.

       48.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 48 of the Complaint, and therefore denies

same and demands strict proof thereof.

       49.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 49 of the Complaint, and therefore denies

same and demands strict proof thereof, but admits that minutes of legislative committee meetings

and committee substitutes for bills are typically archived as public record and speak for

themselves.


                                                8
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 9 of 25 PageID #: 67



       50.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 50 of the Complaint, and therefore denies

same and demands strict proof thereof.

       51.     Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 51 of the Complaint.

       52.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 52 of the Complaint, and therefore denies

same and demands strict proof thereof.

       53.     Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 53 of the Complaint.

       54.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 54 of the Complaint, but admits that RFPs are

public record and speak for themselves.

       55.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 55 of the Complaint, but admits that RFPs

and responses are public record and speak for themselves.

       56.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 56 of the Complaint, but admits that RFPs

and responses are public record and speak for themselves.

       57.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 57 of the Complaint, but admits that RFPs

and responses are public record and speak for themselves.

                                                9
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 10 of 25 PageID #: 68



       58.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 58 of the Complaint, and therefore denies

same and demands strict proof thereof.

       59.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 59 of the Complaint, and therefore denies

same and demands strict proof thereof.

       60.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 60 of the Complaint, and therefore denies

same and demands strict proof thereof.

       61.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 61 of the Complaint, and therefore denies

same and demands strict proof thereof.

       62.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 62 of the Complaint, but admits that RFPs

and their results are public record and speak for themselves.

       63.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 63 of the Complaint, and therefore denies

same and demands strict proof thereof.

       64.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 64 of the Complaint, but admits that minutes

of legislative committee meetings are public record and speak for themselves.

       65.     Defendant Barth is without information sufficient to form a belief as to the truth

                                                10
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 11 of 25 PageID #: 69



or falsity of the allegations contained in Paragraph 65 of the Complaint, and therefore denies

same and demands strict proof thereof.

       66.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 66 of the Complaint, but admits that RFPs are

public record and speak for themselves.

       67.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 67 of the Complaint, but admits that RFP

results and minutes of legislative committee meetings are public record and speak for

themselves.

       68.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 68 of the Complaint, but admits that RFPs

and their results are public record and speak for themselves.

       69.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 69 of the Complaint, and therefore denies

same and demands strict proof thereof.

       70.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 70 of the Complaint, and therefore denies

same and demands strict proof thereof.

       71.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 71 of the Complaint, and therefore denies

same and demands strict proof thereof.

       72.     Defendant Barth is without information sufficient to form a belief as to the truth

                                                11
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 12 of 25 PageID #: 70



or falsity of the allegations contained in Paragraph 72 of the Complaint, and therefore denies

same and demands strict proof thereof.

       73.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 73 of the Complaint, and therefore denies

same and demands strict proof thereof.

       74.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 74 of the Complaint, and therefore denies

same and demands strict proof thereof.

       75.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 75 of the Complaint, and therefore denies

same and demands strict proof thereof.

       76.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 76 of the Complaint, and therefore denies

same and demands strict proof thereof.

       77.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 77 of the Complaint, and therefore denies

same and demands strict proof thereof

       78.     Barth is without information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph 78 of the Complaint, and therefore denies same and

demands strict proof thereof.

       79.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 79 of the Complaint, and therefore denies

                                                12
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 13 of 25 PageID #: 71



same and demands strict proof thereof

       80.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 80 of the Complaint, and therefore denies

same and demands strict proof thereof.

       81.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 81 of the Complaint, and therefore denies

same and demands strict proof thereof.

       82.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 82 of the Complaint, and therefore denies

same and demands strict proof thereof.

       83.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 83 of the Complaint, and therefore denies

same and demands strict proof thereof.

       84.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 84 of the Complaint, and therefore denies

same and demands strict proof thereof.

       85.    Defendant Barth denies the allegations contained in Paragraph 85 of the

Complaint, but admits that in December 2018, Paine and Barth called the Senior VP for

Programs at ACT and shared concerns that a tweet by Webb was creating misinformation.

       86.    Upon information and belief, Defendant Barth admits the allegations contained in

Paragraph 86 of the Complaint.

       87.    Defendant Barth is without information sufficient to form a belief as to the truth

                                              13
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 14 of 25 PageID #: 72



or falsity of the allegations contained in Paragraph 87 of the Complaint, and therefore denies

same and demands strict proof thereof. Defendant Barth specifically denies any allegation or

implication that the December 2018 call in which she was involved was “menacing.”

       88.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 88 of the Complaint, and therefore denies

same and demands strict proof thereof.

       89.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 89 of the Complaint, and therefore denies

same and demands strict proof thereof.

       90.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 90 of the Complaint, and therefore denies

same and demands strict proof thereof. Defendant Barth specifically denies any allegation or

implication that the December 2018 call in which she was involved was “threatening.”

       91.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 91 of the Complaint, and therefore denies

same and demands strict proof thereof.

       92.     Defendant Barth denies the allegations contained in Paragraph 92 of the

Complaint, but admits that on or about February 6, 2019, she and Paine spoke with the Senior

VP for Programs at ACT and objected to Plaintiff’s lobbying tactics, including some of his

activity on Twitter.

       93.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 93 of the Complaint, and therefore denies


                                               14
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 15 of 25 PageID #: 73



same and demands strict proof thereof. Defendant Barth specifically denies any allegation or

inference that she was unreasonably “upset.”

       94.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 94 of the Complaint, and therefore denies

same and demands strict proof thereof.

       95.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 95 of the Complaint, and therefore denies

same and demands strict proof thereof.

       96.     Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 96 of the Complaint, and therefore denies

same and demands strict proof thereof. Defendant Barth specifically denies any allegation or

inference that any call to the Senior VP for Programs at ACT on or about February 6, 2019 in

which she was involved was “threatening.”

       97.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 97 of the Complaint, and therefore denies

same and demands strict proof thereof.

       98.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 98 of the Complaint, and therefore denies

same and demands strict proof thereof.

       99.    Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 99 of the Complaint, and therefore denies

same and demands strict proof thereof.


                                               15
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 16 of 25 PageID #: 74



       100.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 100 of the Complaint, and therefore denies

same and demands strict proof thereof.

       101.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 101 of the Complaint, and therefore denies

same and demands strict proof thereof.

       102.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 102 of the Complaint, and therefore denies

same and demands strict proof thereof.

       103.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 103 of the Complaint, and therefore denies

same and demands strict proof thereof.

       104.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 104 of the Complaint, and therefore denies

same and demands strict proof thereof, but admits that introduced bills, committee substitutes

therefor, and proposed amendments are typically archived as public record and speak for

themselves.

       105.   Defendant Barth is without information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 105 of the Complaint, and therefore denies

same and demands strict proof thereof, but admits upon information and belief that the Governor

vetoed S.B. 624.

                             Count I – Section 1983 Retaliation


                                              16
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 17 of 25 PageID #: 75



        106.   Defendant Barth restates and incorporates by reference her responses to

Paragraphs 1 through 105 of the Complaint.

        107.   Paragraph 107 of the Complaint consists of a purported quotation from U.S.

Const. amend. I., which speaks for itself and to which no response is required. To the extent a

response is necessary, Defendant Barth denies any allegation or implication of wrongdoing or

illegality.

        108.   Paragraph 108 of the Complaint consists of purported quotations from Fourth

Circuit cases, which speak for themselves and to which no response is required. To the extent a

response is necessary, Defendant Barth denies any allegation or implication of wrongdoing or

illegality.

        109.   Paragraph 109 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies any

allegation or implication of wrongdoing or illegality.

        110.   Paragraph 110 of the Complaint consists of a purported quotation from 28 U.S.C.

1983., which speaks for itself and to which no response is required. To the extent a response is

necessary, Defendant Barth denies any allegation or implication of wrongdoing or illegality.

        111.   Paragraph 111 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies any

allegation or implication of wrongdoing or illegality.

        112.   Paragraph 112 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies the

allegations contained in Paragraph 112 of the Complaint.


                                                17
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 18 of 25 PageID #: 76



       113.    Defendant Barth denies the allegations contained in Paragraph 113 of the

Complaint.

       114.    Defendant Barth denies the allegations contained in Paragraph 114 of the

Complaint.

       115.    Defendant Barth denies the allegations contained in Paragraph 115 of the

Complaint.

       116.    Defendant Barth denies the allegations contained in Paragraph 116 of the

Complaint.

       117.    Defendant Barth denies the allegations contained in Paragraph 117 of the

Complaint.

       118.    Defendant Barth denies the allegations contained in Paragraph 118 of the

Complaint.

       119.    Paragraph 119 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies the

allegations contained in Paragraph 119 of the Complaint.

                               Count II – Tortious Interference

       120.    Defendant Barth restates and incorporates by reference her responses to

Paragraphs 1 through 119 of the Complaint.

       121.    Paragraph 121 of the Complaint consists of a purported quotation from a U.S

District Court for the Northern District of West Virginia case, which speaks for itself and to

which no response is required. To the extent a response is necessary, Defendant Barth denies

any allegation or implication of wrongdoing or illegality.
                                                18
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 19 of 25 PageID #: 77



        122.   Paragraph 122 of the Complaint consists of a purported quotation from the

Restatement (Second) of Torts, as well as purported summations of cases from the Supreme

Court of Appeals of West Virginia and U.S District Court for the Northern District of West

Virginia, all of which speak for themselves and to which no response is required. To the extent a

response is necessary, Defendant Barth denies any allegation or implication of wrongdoing or

illegality.

        123.   Paragraph 123 of the Complaint consists of a purported quotation from the

Restatement (Second) of Torts, which speaks for itself and to which no response is required. To

the extent a response is necessary, Defendant Barth denies any allegation or implication of

wrongdoing or illegality.

        124.   Paragraph 124 of the Complaint consists of a purported quotation from the

Restatement (Second) of Torts, which speaks for itself and to which no response is required. To

the extent a response is necessary, Defendant Barth denies any allegation or implication of

wrongdoing or illegality.

        125.   Paragraph 125 of the Complaint consists of a purported quotation from the

Restatement (Second) of Torts, which speaks for itself and to which no response is required. To

the extent a response is necessary, Defendant Barth denies any allegation or implication of

wrongdoing or illegality.

        126.   Paragraph 126 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies any

allegation or implication of wrongdoing or illegality.

        127.   Defendant Barth is without information sufficient to form a belief as to the truth


                                                19
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 20 of 25 PageID #: 78



or falsity of the allegations contained in Paragraph 127 of the Complaint, and therefore denies

the same and demands strict proof thereof.

       128.    Defendant Barth denies the allegations contained in Paragraph 128 of the

Complaint.

       129.    Defendant Barth denies the allegations contained in Paragraph 129 of the

Complaint.

                                  Count III – Civil Conspiracy

       130.    Paragraph 130 of the Complaint consists of a legal conclusion to which no

response is required.    To the extent a response is necessary, Defendant Barth denies any

allegation or implication of wrongdoing or illegality.

       131.    Paragraph 131 of the Complaint consists of purported quotations from a Supreme

Court of Appeals of West Virginia case, which speaks for itself and to which no response is

required. To the extent a response is necessary, Defendant Barth denies any allegation or

implication of wrongdoing or illegality.

       132.    Paragraph 132 of the Complaint consists of purported quotations from a Supreme

Court of Appeals of West Virginia case, which speaks for itself and to which no response is

required. To the extent a response is necessary, Defendant Barth denies any allegation or

implication of wrongdoing or illegality.

       133.    Defendant Barth denies the allegations contained in Paragraph 133 of the

Complaint.

       134.    Defendant Barth denies the allegations contained in Paragraph 134 of the

Complaint.

                                                20
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 21 of 25 PageID #: 79



       135.     Defendant Barth denies the allegations contained in Paragraph 135 of the

Complaint.

       136.     Defendant Barth denies the allegations contained in Paragraph 136 of the

Complaint.

       137.     The remainder of the Complaint consists of a prayer for relief to which no

response is required.    To the extent a response is necessary, Defendant Barth denies any

allegation or implication of wrongdoing or illegality, and denies that Plaintiff is entitled to any

relief whatsoever.

       138.     Defendant Barth denies each and every allegation not expressly admitted herein,

and denies that the Plaintiff is entitled to the relief sought in the “WHEREFORE” Paragraph at

the end of his Complaint.

                                       THIRD DEFENSE

       Plaintiff improperly relies upon the First Amendment.

                                     FOURTH DEFENSE

       Plaintiff’s state law claims are barred by W. Va. Code § 55-17-3.

                                       FIFTH DEFENSE

       Defendant Barth was privileged and within the scope of her lawful authority in all actions

taken by her.

                                       SIXTH DEFENSE

       The conduct of the Plaintiff was the competent, producing cause of his injuries or

damages, if any.

                                     SEVENTH DEFENSE



                                                21
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 22 of 25 PageID #: 80



        The conduct of another person or entity was the competent, producing cause of Plaintif’s

injuries or damages, if any.

                                       EIGHTH DEFENSE

        Defendant Barth is entitled to immunity from any award of damages because she did not

cause the deprivation of any clearly established constitutional right or privilege of the Plaintiff.

                                        NINTH DEFENSE

        Defendant Barth raises the affirmative defenses of privilege, immunity, qualified

immunity, statute of limitation, and contributory and/or comparative fault.



                                        TENTH DEFENSE

        Defendant Barth acted reasonably and in good faith under the circumstances and is

therefore immune from liability.



                                     ELEVENTH DEFENSE

        Defendant Barth was not deliberately indifferent towards Plaintiff and therefore she is

immune from Plaintiff’s claims.

                                      TWELFTH DEFENSE

        Defendant Barth committed no negligence which proximately caused any injury to

Plaintiff.

                                    THIRTEENTH DEFENSE

        Plaintiff’s claimed damages and/or losses are not the foreseeable result of any action,

inaction, or other conduct by Defendant Barth.

                                   FOURTEENTH DEFENSE



                                                  22
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 23 of 25 PageID #: 81



        Plaintiff’s damages, if any, are barred or reduced by reason of his failure to take

reasonable steps to mitigate them.

                                     FIFTEENTH DEFENSE

        Plaintiff has failed to state a cause of action for which relief can be granted against

Defendant Barth for attorney’s fees and costs.

                                     SIXTEENTH DEFENSE

        Plaintiff has failed to state a cause of action upon which relief can be granted against

Defendant Barth for punitive or exemplary damages.



                                  SEVENTEENTH DEFENSE

        An award of punitive damages would constitute a violation of Defendant Barth’s rights to

due process under the United States and West Virginia Constitutions.

                                     EIGHTEENTH DEFENSE

        Defendant Barth incorporates by reference each and every affirmative defense available

to her under federal and state constitutional, statutory, and common law including, but not

limited to, any and all affirmative defenses listed Rules 8 and 12 of the Federal Rules of Civil

Procedure and any applicable statutes, which discovery might reveal appropriate, and reserves

the right to assert additional defenses as Plaintiff’s claims are clarified during the course of this

litigation.

                                     NINETEENTH DEFENSE

        This Defendant reserves the right to raise and/or assert any and all additional defenses

which may arise through further investigation, discovery, and/or litigation.

        WHEREFORE, This Defendant respectfully requests that the Plaintiff’s Complaint be



                                                 23
     Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 24 of 25 PageID #: 82



dismissed with prejudice in all aspects; that this Defendant be awarded his fees and costs

incurred in defending against same; and for any other relief deemed fair and just.

         Respectfully submitted this 5th day of July, 2019.

                                                      JAN BARTH,

                                                      By Counsel,

                                                      /s/ Jan L. Fox
                                                      Jan L. Fox, Esq. (WVSB #1259)
                                                      Mark C. Dean, Esq. (WVSB #12017)
STEPTOE & JOHNSON PLLC                                Chase Tower, Seventeenth Floor
     Of Counsel                                       707 Virginia Street, East
                                                      P.O. Box 1588
                                                      Charleston, WV 25326-1588
                                                      (304) 353-8000
                                                      (304) 353-8180 facsimile
                                                      Jan.Fox@Steptoe-Johnson.com
                                                      Mark.Dean@Steptoe-Johnson.com
                                                      Counsel for Defendants

004600.02018
8466434




                                                 24
    Case 2:19-cv-00447 Document 7 Filed 07/05/19 Page 25 of 25 PageID #: 83



                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JASON WEBB,

              Plaintiff,

       v.                                           Civil Action No. 2:19-CV-447
                                                    (Hon. John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of Schools,
In his individual capacity and official capacity; and
JAN BARTH, Assistant State Superintendent of Schools,
In her individual capacity and official capacity,

              Defendants.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of July, 2019, I served a true and correct copy of the
foregoing “Answer of Defendant Jan Barth to Plaintiff’s Complaint” upon the parties hereto via
the Court’s CM-ECF system to the following:

                                 J. Zak Ritchie, Esq. (W. Va. Bar #11705)
                                 Michael B. Hissam (W. Va. Bar #11526)
                                 Hissam Forman Donovan Ritchie PLLC
                                 P.O. Box 3983
                                 Charleston, WV 25339
                                 (681) 265-3802
                                 (304) 982-8056 facsimile
                                 zritchie@hfdrlaw.com
                                 mhissam@hfdrlaw.com
                                 Counsel for Plaintiff

                                                    /s/ Jan L. Fox
                                                    Jan L. Fox, Esq. (WVSB #1259)
                                                    Mark C. Dean, Esq. (WVSB #12017)
                                                    STEPTOE & JOHNSON PLLC
                                                    Chase Tower, Seventeenth Floor
                                                    P.O. Box 1588
                                                    Charleston, WV 25326-1588
                                                    (304) 353-8000
                                                    (304) 353-8180 facsimile
                                                    Jan.Fox@Steptoe-Johnson.com
                                                    Mark.Dean@Steptoe-Johnson.com

                                               25
